DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant first argues on pages 6-7 of the filed remarks that the rejection is conclusory for failure to resolve the level of ordinary skill in the art. However, pursuant to well-established procedure and MPEP 2141(II)(C), the level of ordinary skill the level of ordinary skill may be indicated implicitly in view of the prior art applied. Furthermore, where the facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001); MPEP 2141.03. If Applicant wishes to argue or advocate for ascertaining a different “level of ordinary skill” than that implied by the prior art of record, Applicant is free to make such an argument. However, the suggestion that the rejection is deficient for Examiner’s failure to explicitly set forth a particular level is emphatically denied. 
Applicant further argues on page 7 of the filed remarks one of ordinary skill in the art would not find it obvious, from the prior art previously applied, to optimize the flow rates and arrive at the claimed limitations. Examiner does not necessarily agree with this assessment, but in the interest of prosecution a new rejection is provided below. Examiner appreciates the inclusion of the provided Appendix and the data therein. However, Examiner notes that to overcome rejections regarding the obviousness of claimed ranges, generally Applicant must . 
Claim Objections
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 32. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 16 recites the limitations “wherein forming the first and third sublayers includes providing high-frequency RF power of about 312 W, and flowing helium, and nitrous oxide at about 8000 sccm and 1420 sccm, respectively.” However claim 16 depends from claim 14, and claim 14 previously sets forth “forming a third sublayer between the first and second sublayers.” Thus, the “third sublayer” of claim 14, and by extension, claim 16, refers to the middle layer of the sublayer stack shown as 134 in FIG. 1 of Applicant’s drawings, for example. This is consistent with the limitations of claim 14 setting forth the deposition rates for the third sublayer which mirror those of layer 134 set forth in paragraph 0026 of the specification.
However, claim 16 then attempts to suggest that the deposition of the claimed “third sublayer” further includes flowing helium and nitrous oxide. This is not supported by the specification. It appears that these limitations actually refer to the deposition of layers 132 and 136, set forth as the first and second sublayers in claim 14. The confusion appears to stem from the different nomenclature used to label the second and third sublayers in the specification vs. the claims. Examiner urges Applicant to use consistent language to avoid this and further confusion regarding what layers are being claimed.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons discussed above, claim 16 is also rejected for being indefinite. It is simply not clear what layers claim 16 is referring to and limiting the deposition parameters thereof. Under the broadest reasonable interpretation in view of the specification, the claim will be interpreted as referring to the first and second sublayers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 18-20, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Zhao et al. (U.S. Pub. No. 2004/0152333 A1) and Hohage et al. (U.S. Pub. No. 2006/0113641 A1).
Regarding claim 14, Goto discloses a method of manufacturing an integrated circuit, comprising the steps of:
providing a semiconductor substrate (FIG. 1: 1, see paragraph 0032):
	an isolation layer disposed on or over the semiconductor substrate (FIG. 1: 2, see paragraph 0023); and
	a first conductive plate located over the isolation layer (FIG. 1: 7, see paragraph 0025); and
forming a composite dielectric layer over the first conductive plate (FIG. 1: 14, see paragraph 0025), the forming including:

	forming a third sublayer between the first and second sublayers, the third sublayer having a second different chemical composition (see paragraph 0030, the nitride layer is the third sublayer); and
forming a second conductive plate located directly on the composite dielectric layer (FIG. 1: 15, see paragraph 0025).
Goto is silent in regards to providing silane at a flow rate in a range between 140 sccm and 210 sccm, ammonia at a flow rate in a range between 320 and 480 sccm, and nitrogen at a flow rate in a range between 6400 and 9600 sccm.
Zhao discloses providing silane at a flow rate in a range between 120 and 170 sccm (see paragraph 0029). Applicant’s claimed range of 140-210 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing ammonia at a flow rate in a range between 220 sccm and 300 sccm (see paragraph 0029). Additionally, Hohage disclose flowing ammonia at a flow rate in a range between 250 sccm and 550 sccm. Thus, Applicant’s claimed range of between 320 sccm and 480 sccm overlaps with the ammonia flow rate range taught by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao and Hohage to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing nitrogen at a flow rate in a range between 8000 sccm and 9000 sccm (see paragraph 0029). Applicant’s claimed range of 6400-9600 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Goto discloses forming the composite dielectric layer over a transistor gate electrode (FIG. 1: 14 formed over gate electrode 6).
Regarding claim 18, Goto discloses forming silicide contacts on the transistor gate electrode and the first conductive plate (FIG. 1: 13, see paragraphs 0024-0025)
Regarding claim 19, Goto discloses the second dielectric layer comprises silicon nitride (see paragraph 0030).
Regarding claim 20, Goto discloses the first chemical composition comprises silicon oxide (see paragraph 0030).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Zhao et al. (U.S. Pub. No. 2004/0152333 A1) and Hohage et al. (U.S. Pub. No. 2006/0113641 A1) as applied to claim 14 above, and further in view of Purdes et al. (U.S. Patent No. 4,681,653 A).
Regarding claim 16, insofar as definite, Goto is silent in regards to forming the first and second sublayers includes providing high-frequency RF power of about 312 W, and flowing 
Purdes discloses forming SiO layers including providing high-frequency RF power, and flowing silane gas, helium, and nitrous oxide (see col. 3, lines 24-47) at a range of power and flow rates (see col. 3, lines 24-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Purdes that set forth the general conditions of the deposition parameters, to optimize these parameters and arrive at the claim 16 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Zhao et al. (U.S. Pub. No. 2004/0152333 A1) and Hohage et al. (U.S. Pub. No. 2006/0113641 A1) as applied to claim 14 above, and further in view of Jones, Jr. et al. (U.S. Patent No. 5,716,875 A).
Regarding claim 17, Goto discloses depositing a pre-metal dielectric (PMD) layer over the composite dielectric layer, the PMD layer having a top side (FIG. 1: 17, see paragraph 0029); and
forming conductive contacts that extend from the top side to the transistor gate electrode, first conductive plate and second conductive plate (FIG. 1: 18, see paragraph 0029).
Goto is silent in regards to forming a second dielectric layer on the second conductive plate, wherein the second dielectric is located directly on and is laterally coextensive with the second conductive plate.
Jones discloses forming a second dielectric layer on the second conductive plate, wherein the second dielectric is located directly on and is laterally coextensive with the second conductive plate (FIG. 13: 64, see col. 6, line 46). It would have been obvious to one of ordinary .
Claims 21-31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Zhao et al. (U.S. Pub. No. 2004/0152333 A1).
Regarding claim 21, Goto discloses a method of manufacturing an integrated circuit, comprising: 
forming a composite dielectric layer (FIG. 1: 14, see paragraph 0025 and 0030) over a first conductive plate (FIG. 1: 7, see paragraph 0025) located over a semiconductor substrate (FIG. 1: 1, see paragraph 0023); and
forming the composite dielectric layer over a gate electrode of a transistor (FIG. 1: 14 is formed over 6), the forming including:
	forming a first sublayer and a second sublayer each having a substantially same first chemical composition (see paragraph 0030, layer 14 can be a composite ONO film including first and second oxide sublayers);
	forming a third sublayer between the first and second sublayers, the third sublayer having a second different chemical composition (see paragraph 0030, the nitride layer is the third sublayer); and
forming a second conductive plate located directly on the composite dielectric layer over the first conductive plate (FIG. 1: 15, see paragraph 0025).
Goto is silent in regards to flowing silane, ammonia and nitrogen, with a ratio of ammonia to silane in a range between 1.5 and 3.4
Zhao discloses flowing silane, ammonia, and nitrogen, with a ratio of ammonia to silane in a range between 1.3 and 2.5 (see paragraph 0029, ratio determined based on the disclosed flow rates). Applicant’s claimed range of 1.5 to 3.4 overlaps with this range taught by the prior. It prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, Goto discloses the third sublayer includes nitrogen, and the first and second sublayers exclude nitrogen (see paragraph 0030).
Regarding claim 23, Goto discloses forming an electrical contact to the first conductive plate through the composite dielectric layer (FIG. 1: 18, contact formed through 14 to contact 7).
Regarding claim 24, Goto discloses an extended portion of the first conductive plate extends past the second conductive plate (FIG. 1: 7 extends further than 15), and further comprising:
forming a first electrical contact to the extended portion of the first conductive plate through the composite dielectric layer (FIG. 1: 18 extends through 14 to contact 7); and
forming a second electrical contact to the second conductive plate (FIG. 1: additional contacts 18 extends to contact 15).
Regarding claim 25, Goto discloses forming third and fourth electrical contacts to respective source and drain of the transistor and a fifth electrical contact to the gate, the third, fourth, and fifth electrical contacts passing through the composite dielectric layer (FIG. 1: contacts 18 extending to the source, drain, and gate of the transistor through layer 14).
Regarding claim 26, Goto discloses the first conductive plate and the transistor gate are formed from a same material layer (FIG. 2(c): 6/7, see paragraph 0034).
Regarding claim 27, Goto discloses the first and second sublayers comprise silicon oxide and the third sublayer comprises silicon nitride (see paragraph 0030).
Regarding claim 29, Goto discloses the first conductive plate is formed directly on an isolation layer formed on in the semiconductor substrate (FIG. 1: 2, see paragraph 0023).
Regarding claim 30, Goto discloses the isolation layer is a shallow trench isolation layer (see paragraph 0032).
Regarding claim 31, Goto discloses the first conductive plate is formed from polysilicon (FIG. 1: 7, see paragraph 0025) and the second conductive plate is formed from a metal (FIG. 1: 15, see paragraph 0038).
Regarding claim 33, Goto discloses the first conductive plate is formed from polysilicon (FIG. 1: 7, see paragraph 0025) and the second conductive plate is formed from a metal (FIG. 1: 15, see paragraph 0038).
Regarding claim 36, Zhao discloses flowing silane, ammonia, and nitrogen, with a ratio of ammonia to silane in a range between 1.3 and 2.5 (see paragraph 0029, ratio determined based on the disclosed flow rates). Applicant’s claimed range of about 2.3 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rate ratio within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Zhao et al. (U.S. Pub. No. 2004/0152333 A1) as applied to claim 21 above, and further in view of Huang et al. (U.S. Patent No. 6,355,571 B1).
Regarding claim 32, Zhao discloses forming the third sublayer includes providing high-frequency RF power (see paragraph 0029), and flowing silane at a flow rate in a range between 120 and 170 sccm (see paragraph 0029). Applicant’s claimed range of about 175 overlaps with prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing ammonia at a flow rate in a range between 220 sccm and 300 sccm (see paragraph 0029). Additionally, Huang disclose flowing ammonia at a flow rate in a range between 50 sccm and 3,000 sccm (see col. 6, line 16). Thus, Applicant’s claimed range of about 400 sccm overlaps with the ammonia flow rate range taught by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao and Huang to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing nitrogen at a flow rate in a range between 8000 sccm and 9000 sccm (see paragraph 0029). Applicant’s claimed range of about 8000 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Huang further discloses providing RF power of between 200 and 1000 Watts (see col. 4, line 14). Applicant’s claimed range of about 230 W overlaps with the power range taught by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 35, Zhao discloses forming the third sublayer includes providing high-frequency RF power (see paragraph 0029), and flowing silane at a flow rate in a range between 120 and 170 sccm (see paragraph 0029). Applicant’s claimed range of about 175 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing ammonia at a flow rate in a range between 220 sccm and 300 sccm (see paragraph 0029). Additionally, Huang disclose flowing ammonia at a flow rate in a range between 50 sccm and 3,000 sccm (see col. 6, line 16). Thus, Applicant’s claimed range of about 400 sccm overlaps with the ammonia flow rate range taught by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao and Huang to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Huang further discloses providing RF power of between 200 and 1000 Watts (see col. 4, line 14). Applicant’s claimed range of about 230 W overlaps with the power range taught by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Huang to form the third sublayer using a power within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. Pub. No. 2003/0183880 A1) in view of Zhao et al. (U.S. Pub. No. 2004/0152333 A1) and Hohage et al. (U.S. Pub. No. 2006/0113641 A1) as applied to claim 14 above, and further in view of Huang et al. (U.S. Patent No. 6,355,571 B1).
Regarding claim 34, Zhao discloses forming the third sublayer includes providing high-frequency RF power (see paragraph 0029), and flowing silane at a flow rate in a range between 120 and 170 sccm (see paragraph 0029). Applicant’s claimed range of about 175 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing ammonia at a flow rate in a range between 220 sccm and 300 sccm (see paragraph 0029). Additionally, Huang disclose flowing ammonia at a flow rate in a range between 50 sccm and 3,000 sccm (see col. 6, line 16). Thus, Applicant’s claimed range of about 400 sccm overlaps with the ammonia flow rate range taught by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao and Huang to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhao further discloses providing nitrogen at a flow rate in a range between 8000 sccm and 9000 sccm (see paragraph 0029). Applicant’s claimed range of about 8000 overlaps with this range taught by the prior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Zhao to form the third sublayer using flow rates within the claimed range. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Huang further discloses providing RF power of between 200 and 1000 Watts (see col. 4, line 14). Applicant’s claimed range of about 230 W overlaps with the power range taught by the prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to from the teachings of Huang to form the third sublayer using a power within the claimed range. The motivation to do so is that in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819